Downey, J.
I fully concur in the result announced in the foregoing opinion, but I do not agree that the question raised for our decision is that stated in the opinion. The question *378is not, in my judgment, whether, in order to a due execution of a will, it is necessary that the testator should in any manner indicate to the witnesses who are called upon to attest the same, that the instrument or document thus to be executed and attested is the will of the party executing the same. The opinion, by answering this question in the negative, does, in my judgment, decide more than is involved in the case. There were indications, and very strong ones too, that the paper was a will. The very fact that it was to be signed in the presence of two witnesses and attested and subscribed by them, which ceremony does not, by our law, attend the execution of any other instrument, and that it was so executed, indicated that it was a will. Henee I think that the court need not, and should not, in this case, decide that ho “indication” of its‘being a will is- necessary to its validity. But as it is shown by the facts that the testatrix went to the persons who were chosen by her to be the witnesses, produced the paper already written, told them that she desired them to witness her signature, and thereupon signed the paper in the'presence of the witnesses, who then and there wrote their names to it as witnesses, the question in the case is, whether or not it was necessary that she should, in addition, have stated to the witnesses that it was her will. I decide that it was not necessary that she should have made such statement, and that the.will was properly signed by the testatrix and attested and subscribed by the witnesses without such statement. ,
A. Iglehart and J. J. Chandler, for appellants.
y. M. Shackelford, L. Q. DeBruler, and C. A. DeBruler, for appellees.